455 P.2d 179 (1969)
STATE of Oregon, Respondent,
v.
Lawrence Gordon THOMPSON, Appellant.
Supreme Court of Oregon, In Banc.
May 28, 1969.
George M. Joseph and Morrison & Bailey, Portland, for the petitioner.
No appearance contra.
Before PERRY, C.J., and McALLISTER, SLOAN, O'CONNELL, GOODWIN, DENECKE and HOLMAN, JJ.
McALLISTER, Justice.
In a petition for rehearing defendant urges that we apply retroactively the rules announced in United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149 (1967), and Gilbert v. California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967). This we decline to do.
We applied Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964), retroactively in accordance with the formula established in Linkletter v. Walker, *180 381 U.S. 618, 85 S. Ct. 1731, 14 L. Ed. 2d 601 (1965) (see State v. Clifton, 240 Or. 378, 401 P.2d 697 (1965) and Guse v. Gladden, 243 Or. 406, 414 P.2d 317 (1966)). We have not changed the rule with regard to the retroactivity of Escobedo.
We have applied Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R. 3d 974 (1966) retroactively in accordance with the formula laid down in Johnson v. New Jersey, 384 U.S. 719, 86 S. Ct. 1772, 16 L. Ed. 2d 882 (1966). See State v. Dills (State v. Stice), 244 Or. 188, 416 P.2d 651 (1966), and State v. Allen, 248 Or. 376, 434 P.2d 740 (1967).
With regard to United States v. Wade and Gilbert v. California and related cases, we adopt the rule of prospective application as stated in Stovall v. Denno, 388 U.S. 293, 87 S. Ct. 1967, 18 L. Ed. 2d 1199, 1205 (1967).
We find nothing in the evidence in this case with regard to the picture identification and line-up procedures to suggest a denial of due process. Simmons v. United States, 390 U.S. 377, 88 S. Ct. 967, 19 L. Ed. 2d 1247 (1968). The retroactive application of United States v. Wade would not change the result in this case. The petition for rehearing is denied.